DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Allowable Subject Matter
2.  	Claims 1, 3-17, 21-24 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claim 9, the prior art failed to disclose or reasonably suggest wherein the semiconductor die is coupled to the package substrate via a plurality of conductive pillars; and a second capacitor disposed below the package substrate and electrically coupled to the first capacitor, wherein the first capacitor comprises: a first plurality of terminals disposed on a first surface of the first capacitor and electrically coupled to the semiconductor die; and a second plurality of terminals disposed on a second surface of the first capacitor and electrically coupled to a plurality of terminals of the second capacitor, the second surface being opposite from the first surface. 

5. 	Regarding Claims 6, 8, 10 and 11, the prior art failed to disclose or reasonably suggest a package substrate having a first capacitor embedded therein, wherein the package substrate includes a core substrate material, a semiconductor die disposed above the package substrate, wherein the semiconductor die is coupled to the package substrate via a plurality of conductive pillars; and a second capacitor disposed below the package substrate and electrically coupled to the first capacitor. 

 6. 	Regarding Claims 1, 3-5, 7, 12-17, 21-24, the prior art failed to disclose or reasonably suggest a package substrate having a first capacitor embedded therein; a semiconductor die disposed above the package substrate; and a second capacitor disposed below the package substrate and electrically coupled to the first capacitor, wherein: the first capacitor comprises a first set of terminals and a second set of terminals electrically coupled to the semiconductor die; and the first capacitor comprises a third set of terminals electrically coupled to the second capacitor. 

Remarks:	
The closest prior arts are Kopel et al., (US 4,356,529), and Inagaki et al., (US 6,876,554), previously cited. However, none of the reference teaches or suggest the claimed invention, for instance “......a package substrate having a first capacitor embedded therein; a semiconductor die disposed above the package substrate; and a second capacitor disposed below the package substrate and electrically coupled to the first capacitor, wherein: the first capacitor comprises a first set of terminals and a second set of terminals electrically coupled to the semiconductor die; and the first capacitor comprises a third set of terminals electrically coupled to the second capacitor, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

		Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899